Case 2:17-cv-07639-SJO-KS Document 663 Filed 01/22/20 Page 1 of 2 Page ID #:32455

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                                                    CASE NUMBER:


   JUNO THERAPEUTICS, INC., et al.                                     2:17−cv−07639−SJO−KS
                                                    Plaintiff(s),

            v.
   KITE PHARMA, INC.BRISTOL−MYERS
   SQUIBB COMPANY                                                      NOTICE TO FILER OF DEFICIENCIES IN
                                    Defendant(s) Respondent(s).
                                                                       ELECTRONICALLY FILED DOCUMENTS




   PLEASE TAKE NOTICE:

   The following problem(s) have been found with your electronically filed document:

   Date Filed:         1/21/2020
   Document Number(s):                 659
   Title of Document(s):              Motion for judgment as matter or law and or NEW TRIAL Kite
   Pharma, Inc
   ERROR(S) WITH DOCUMENT:

   Hearing information is missing, incorrect, or not timely.




   Other:

   Motion not set for hearing on Judge's moiton calender; Missing formal LR 6.1 formal Notice of Motion text re
   hearing date, time, Judge and courtroom, information
   Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
   document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
   notice unless and until the Court directs you to do so.


                                                         Clerk, U.S. District Court

   Dated: January 22, 2020                               By: /s/ Linda Chai Linda_Chai@cacd.uscourts.gov
                                                            Deputy Clerk

   cc: Assigned District Judge and/or Magistrate Judge

    G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
Case 2:17-cv-07639-SJO-KS Document 663 Filed 01/22/20 Page 2 of 2 Page ID #:32456
      Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




    G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
